BRADLEY, J.
(dissenting). The plaintiff was operating a planer when his left hand was severed. The leading question upon the trial was whether the injury suffered by him was loss, by severance, of the entire hand within the meaning of the policy, because upon the determination of that fact in the affirmative was dependent the plaintiff’s right to recover anything other than a weekly allowance. The description given by the plaintiff of the injury is that his hand was “cut off from three-quarters of an inch to an inch back of the knuckle joint, and the thumb just back of the head of the bone of the first joint;” and the portion remaining of the hand was shown to the jury. The description of it as given by the evidence of a surgeon is that the fingers and the heads of all the metacarpal bones were cut off. The thumb had been pressed back, and the bone cut off obliquely; and he added that a little over half the hand, speaking anatomically, is gone; that there are 27 bones in a complete hand; 13 of them are entirely gone from the plaintiff’s hand, and parts of 5 more; and that the parts gone of the 5 are the heads of the metacarpal bones and the middle bone of the thumb. These metacarpal bones are those which connect the carpus or wrist with the phalanges or fingers, and constitute what is termed the “metacarpus,” as the doctor expresses it. He says that the hand commences at the termination of the forearm, and includes the wrist *883joint. If the removal of the entire hand is essential to the “loss, by severance, of one entire hand,” within the meaning of the provisions of the policy, the plaintiff’s recovery cannot be sustained; but it would seem more reasonable in its import to so construe the provision as to confine the application of it to the effect of the loss produced by the severance. Thus interpreted, the right of such indemnity would be given by the defendant’s policy when, by the severance of the hand or foot, the use of it as such is entirely lost.
Somewhat analogous is the case of Sheanon v. Insurance Co., 77 Wis. 618, 46 N. W. 799, where the question related to the provision of a policy that the company would pay if the insured should “suffer the loss of the entire sight of both eyes, or the loss of two entire hands or two entire feet, or one entire hand and one entire foot.” The court held that the loss by the assured of the use of his feet from accidental cause came within such provision of the policy, and that paralysis of his lower limbs, caused by his being shot in the back, entitled him to recover as for loss of his feet No defined manner of the loss of the members was made requisite to relief under that policy. Although it is otherwise in the present case, the requirement of physical severance has relation only to the manner in which the injury must be produced, to bring the case within the provisions of the policy for the greater indemnity; and the loss covered by it does not necessarily depend upon the extent of the amputation, but upon the effect of the severance upon the use of the member, and the effect must be the entire loss of the use of it. The view taken is that a construction more favorable than this to the defendant is not required by the terms of the policy; that is the sense in which it is reasonable to suppose it was intended and understood, and such is the interpretation to which it is fairly entitled. Hoffman v. Insurance Co., 32 N. Y. 405; Herrman v. Insurance Co., 81 N. Y. 184; Darrow v. Society, 116 N. Y. 537, 22 N. E. 1093. This was the view taken by the trial court; and the question whether the plaintiff’s loss by the severance of his hand was the entire use of it was submitted to the jury, with instructions that, if they found that it was not so, the plaintiff was not entitled to recover any portion of the principal sum mentioned in the policy. On the subject of the effect of the severance of the hand upon the use of what remained of it, evidence was given tending to prove, and it must be assumed, that it was more useful for certain purposes than would have been the condition produced if it had been taken off at the wrist joint; that it could be placed under bodies, and thus used in raising them; and that it could be used to bear upon bodies to steady them while he is lifting them with the other hand; but that he cannot grasp anything with it. Whether it would have given him greater inconvenience, and been less useful, if none of it had remained, is not necessarily the question; but the inquiry is whether the loss of it as a hand, for its purposes as such, was en- * tire. There remained neither fingers, thumb, nor knuckles. The evidence warranted the conclusion that, for the practical purposes to which the use of a hand is adapted, there was an entire loss *884of the use of it, and the question was properly submitted to the jury.
For these reasons, not adopting the views of a majority of the court, I think the judgment and order should be affirmed.